NOTICE OF ALLOWANCE

Allowance in response to amendments filed on 1/15/2021. 
Claims 1 – 10 and 13 – 22 are allowed. 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 10 and 13 – 22 are allowable over the prior art of record because the art of record does not disclose or suggest obvious comparing individual assemblies in the colony against each other and with the at least one contextual condition to find optimizations provided by the individual assemblies; simulating an evolution of the initial assembly by performing multiple iterations in which a first iteration uses the initial assembly as a starting assembly, including: causing the starting assembly to evolve by having each dataset in the starting assembly to (1) interact with other datasets in the starting assembly using corresponding algorithmic relationships; or (2) change values of at least some datasets using a randomization technique; culling, at an end of an n'® iteration, assemblies in the colony that failed to meet a target objective function for the n'” iteration; and replacing, selectively based on finality of the multiple iterations, the starting assembly to include remaining datasets and algorithmic relationships after the culling; and providing, based on a query during the evolution of the initial assembly, datasets that meet an optimality criterion., in combination with the rest of the claimed limitations.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andoni et al (US 2019/0073591) figure 1 shows A method includes generating, by a processor of a computing device, a first plurality of models (including a first number of models) based on a genetic algorithm and corresponding to a first epoch of the genetic algorithm. The method includes determining whether to modify an epoch size for the genetic algorithm during a second epoch of the genetic algorithm based on a convergence metric associated with at least one epoch that is prior to the second epoch. The second epoch is subsequent to the first epoch. The method further includes, based on determining to modify the epoch size, generating a second plurality of models (including a second number of models that is different than the first number) based on the genetic algorithm and corresponding to the second epoch. Each model of the first plurality of models and the second plurality of models includes data representative of neural networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2128